Citation Nr: 0737788	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a left ankle 
disability.

2. Entitlement to service connection for pseudofolliculitis 
barbae, to include as due to undiagnosed illness.

3. Entitlement to service connection for disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

4. Entitlement to service connection for disability 
manifested by memory loss, to include as due to undiagnosed 
illness.

5. Entitlement to service connection for disability 
manifested by a sleep disorder, to include as due to 
undiagnosed illness.

6. Entitlement to service connection for disability 
manifested by loss of hair, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from October 1990 to May 1991, with service 
in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2002, the veteran had a hearing before a Veterans 
Law Judge who is no longer at the Board.  The veteran has a 
right to a hearing before a currently sitting Veterans Law 
Judge and he has chosen to have a hearing by videoconference 
from the RO.  

Accordingly, the case is REMANDED for the following action:

Scheduled the veteran for a 
videoconference hearing from the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




